PER CURÍAM.
The plaintiff in error brought suit against the Interstates Trust & Banking Company to recover $5,000, with. 8 per cent, per annum interest from November 23, 1910. It sets up two distinct conflicting causes of action. The first contention is that the Interstate Trust & Banking Company, having sold to it a certain promissory note which had attached to it batí collateral, is bound as a warrantor. The other contention is that in the transaction for the matter of sale and purchase of the said promissory note the -Interstate Trust & Banking Company acted, as a broker, and that, owing to the gross and negligent manner in which it discharged its duties as broker, it added to and provoked the injury resulting to the plaintiff. Tlio plaintiff set up in its answer that in the transaction recited it acted as broker for a disclosed principal, and that it exercised due care in the discharge of that duty. At the close of the evidence, both plaintiff and defendant moved the court to direct a verdict; the plaintiff at the same time submitting special charges to be given in the event that its motion to direct was refused. The trial judge granted the motion of the defendant, and directed a verdict in its favor. We have carefully read the evidence submitted in the case, and conclude, as did the trial judge, that the evidence not only warranted, but required, a verdict for the defendant, and that the plaintiff’s motion to direct a verdict in its favor was properly refused, as were the special charges requested. The judgment of the District Court is affirmed.